Case 9:20-bk-10554-DS   Doc 343-9 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 9 Page 1 of 5




                   EXHIBIT 9
6/8/2020   Case 9:20-bk-10554-DS         DocMail
                            State of Arizona  343-9      Filed
                                                 - INFORM: STATE09/18/20    Entered
                                                                 WIDE GROUP HOME     09/18/20
                                                                                 PROVIDERS     20:43:59
                                                                                           NEEDED, CLS 615   Desc
                                             Exhibit Exhibit 9 Page 2 of 5

                                                                                         Carol Starr



  INFORM: STATE WIDE GROUP HOME PROVIDERS NEEDED, CLS 615
  1 message

  Carol Starr                                                                                 Mon, Jun 8, 2020 at 9:51 AM
  To: DDD DE Network Coordinator - Carol Starr
  Bcc:




                                                                                                                        1/4
6/8/2020   Case 9:20-bk-10554-DS         DocMail
                            State of Arizona  343-9      Filed
                                                 - INFORM: STATE09/18/20    Entered
                                                                 WIDE GROUP HOME     09/18/20
                                                                                 PROVIDERS     20:43:59
                                                                                           NEEDED, CLS 615   Desc
                                             Exhibit Exhibit 9 Page 3 of 5




                                                                                                                    2/4
6/8/2020   Case 9:20-bk-10554-DS         DocMail
                            State of Arizona  343-9      Filed
                                                 - INFORM: STATE09/18/20    Entered
                                                                 WIDE GROUP HOME     09/18/20
                                                                                 PROVIDERS     20:43:59
                                                                                           NEEDED, CLS 615   Desc
                                             Exhibit Exhibit 9 Page 4 of 5




    The Department of Economic Security/Division of Developmental Disabili es (DES/DDD) is issuing this State-wide
    vendor call to iden fy exis ng Qualiﬁed Vendors of group home services to take over the opera on of 61 established
    group homes serving 138 DD ALTCS Members. DDD plans to facilitate the transi on such that members remain in
    their current homes, to the greatest extent possible, to limit disrup on.

    Preference will be given to Vendors who will:
    ·    Take over current leases for homes, if possible.
    ·    Interview, hire, and retain current eligible staﬀ.
    ·    Hire addi onal staﬀ, as necessary.
    ·    Coordinate transi on of homes with DDD and the relinquishing vendor.

    Summary of Homes by County/District
                                              Number of        Current          Current         Total
                  COUNTY/DISTRICT
                                               Homes          Occupancy         Capacity      Bedrooms
      Cochise/ South                              5              14               19             19
      Gila/North                                  2               3                6              7
      Graham/South                                1               4                4              4
      Maricopa/East, Central, West               26              63               71             79
      Pima/South                                 25              54               62             72
                                                 61                                              181
                                     TOTAL                   138 Members     162 Capacity
                                               Homes                                          Bedrooms



    If your agency is interested in obtaining more informa on regarding speciﬁc home loca ons, leases, and available
    infrastructure, please respond to this vendor call via email no later than 5:00pm June 15, 2020. to
                          . Please submit a wri en response that outlines:

              ●    Qualiﬁed Vendor name contact person’s name, email address, and phone/fax numbers.
              ●    The Qualiﬁed Vendor’s experience and background to provide the service requested.
              ●    Number/loca ons of homes the Qualiﬁed Vendor may be interested in opera ng
              ●    Assurances that the Qualiﬁed Vendor will:
                      ·    Take over current leases for homes, if possible.
                      ·    Interview, hire, and retain current eligible staﬀ.
                      ·    Hire addi onal staﬀ, as necessary.
                      ·    Coordinate transi on of homes with DDD and the relinquishing vendor.


    Failure to provide a complete response may result in a disqualiﬁca on for considera on. Ques ons about this vendor
    call may be sent to


    The DDD will review the responses and will contact Qualiﬁed Vendors to schedule a virtual mee ng to answer
    ques ons and provide addi onal informa on within ﬁve (5) business days. Based on the discussion and ques ons
    during this mee ng, the Division will iden fy informa on vendors may need to conﬁrm ﬁnal responses. This will
    include but may not be limited to:

                                                                                                                         3/4
6/8/2020   Case 9:20-bk-10554-DS         DocMail
                            State of Arizona  343-9      Filed
                                                 - INFORM: STATE09/18/20    Entered
                                                                 WIDE GROUP HOME     09/18/20
                                                                                 PROVIDERS     20:43:59
                                                                                           NEEDED, CLS 615   Desc
                                             Exhibit Exhibit 9 Page 5 of 5
    Speciﬁc Home Addresses
    Range/ Rate/ capacity/ for each home
    Available staﬀ for each home
    Census for each home (male/ female)
    Landlord Informa on (Lease, HOA, Deposits, Current Rent)
    Planning Documents and Behavioral Treatment plans will be provided upon request.

    Thank you for your me and considera on.




    Thank you.



    Carol Starr
    DE Network Coordinator

    Department of Economic Security
    Division of Developmental Disabilities




    120 W. 1st Avenue
    Mesa Arizona, 85210
    Mail Drop: 2E42
    Cell:




           Group Home Network Vendor Call 06 08 2020.pdf
           124K




                                                                                                                    4/4
